Title: To Benjamin Franklin from William Carmichael, 9 July 1784
From: Carmichael, William
To: Franklin, Benjamin



Dear Sir
Madrid 9th. July 1784

I arrived here the 26th of June, my first business was to present myself at Aranjuez where the Court then resided. I had in some measure engaged before my departure from Spain to return before the Royal Family left that residence. So far I have fulfilled my engagements— On this Acct I set off from Paris more abruptly than I wished to do— I do not know as yet whether I may not have given more Offence to my personal friends there by the precipitation with which I left them than I have given satisfaction to my political ones here by the desire which I have manifested to return agreable to my promise— I have however the consolation to find that I have been recived individually in a manner that is highly flattering to me— I have delayed writing to your Excy. because I expected to have an Answer to send you to the Letter which you wrote to the Ct de Campomanes by me. I have the honor to inform you that you are chosen a member of the Royal Academy of history here & that I shall have that of inclosing you the Diploma & the Answer of the Ct de Campomanes to your Exy’s. Letter by the next Post. The Little works you gave me will soon appear in a spanish Dress— If they lose by the change of costume I can assure you that it will not be the fault of the Translator who wishes to preserve

the true sense spirit & simplicity of the Original— I have taken the Liberty to draw upon your Excy. in favor of Messrs. Etienne Drouilhet & Company for 4000 Livres Tournois at 15 days after date for my Salary since the first of April. It will be impossible for Me to submit longer to the Inconvenience of remaining ten months without receiving my appointments. I draw also in favor of Mr Jonathan Williams for two thousand Livres; I have spent on this mission more than nine hundred pounds Sterling of my own property which I destined for other purposes & unless I can receive regularly my Salary in future I shall be reduced to the necessity, (as I have been) to be Injust to Others & Myself, which I am determined not to be a year longer, if I am obliged even to retire beyond the Allegany Mountains, After having sold my little property in Maryland to pay Debts contracted entirely since I have engaged in the carreer in which I find myself at present—
I have no idea that your Excy will be permitted to return to America, on the Contrary, I think you can never finish your life so gloriously or so usefully as in spending the rest of it in establishing our Other European Connections on the Same footing that you have already arranged them with the Nations with which you have treated— You Owe this to the confidence reposed in you by your Country, to its Interests, to yourself & to those whom I love in proportion to the love & respect which I entertain for your Excy—
In a few days, as I hope to have more Leisure, I shall have the honor of writing you more explicitly— You seem to be a prophet on more than one occasion, for I shall have an immediate opportunity of suggesting the Idea that you gave me with respect to China— In the meantime I beg your Excellency to mention me in the proper Manner to your grandson & to all those who do me the honor to remember me & to beleive me with the highest respect and the most sincere Affection Your Excy’s. Obliged & Most humble Sert

Wm. Carmichael

